DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-9-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US Patent Publication No. 2009/0211003).
Re. claim 1, Harris discloses a dosing system for dispensing at least one chemical composition into a tank of a toilet, the dosing system comprising:  at least one sensor (78, 79) configured to obtain a parameter representative of a current state of an environment of the toilet;  a non-transitory control unit (71) capable of receiving the measured parameter and configured to generate at least one activation signal for 
Re. claim 2, Harris further discloses a dosing system wherein at least one of the non-transitory control unit (71) and the at least one sensor (78) is an integral part of the dosing device (81)(see Figures 19 and 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 and further in view of Wood et al. (US Patent Publication No. 2018/0223517).
Re. claim 3, Harris further discloses the at least one sensor being at least one of a presence sensor, however, does not explicitly recite the sensor being at least one of: - a vibration sensor configured to identify vibration patterns associated with an interaction with the toilet, - an acoustic sensor configured to identify noise patterns associated with an interaction with the toilet, - a temperature sensor, 2- a chemical gas sensor configured to identify molecules associated with undesired scent, - a liquid turbidity sensor configured to measure properties of water inside the tank of the toilet, - a pressure sensor configured to detect usage of the toilet by a person sitting on a seat of the toilet, - a water level sensor configured to detect flushing of the toilet, - an optical sensor configured to detect changes in light intensity cast on the toilet characteristic of a person being present within a predetermined distance from the toilet, and - a biosensor configured to detect presence of biological material in water in the tank of the toilet.  
Wood teaches that it is old and well known in the art of toilet dispensing devices to provide a proximity sensor having an optical sensor configured to detect changes in light intensity cast on the toilet characteristic of a person being present within a predetermined distance from the toilet (see paragraph 0008).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harris by configuring the proximity sensor to detect changes in light intensity cast on the toilet as taught by Wood through simple substitution to obtain a useful proximity sensor.
Re. claim 4, Harris further discloses the parameter representative of a current state of an environment of the toilet is at least a user proximity parameter, however, does not explicitly recite the parameter representative of a current state of an 
Wood teaches that it is old and well known in the art of toilet dispensing devices to provide a parameter representative of a current state of an environment of the toilet is an intensity of light case on the toilet (see paragraph 0008).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harris by configuring the proximity sensor to detect changes in light intensity cast on the toilet as taught by Wood through simple substitution to obtain a useful proximity sensor.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 and further in view of Muhlhausen et al. (US Patent Publication No. 2010/0205728).
Re. claim 7, Harris discloses the chemical being a cleaning agent, however, does not explicitly recite the chemical composition being chosen from the group of: - a descaling agent; - an antibacterial agent; - a cleaning agent comprising enzymes; - a cleaning agent comprising surfactants; - a cleaning agent comprising polymers; a cleaning agent comprising a foam- forming substance; - a coloring agent; and - a fragrance.  

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Harris to include the fragrance as taught by Muhlhausen to improve the smell and user experience of the toilet. Further, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Harris to include the surfactants as taught by Muhlhausen to aid in the removal of limescale. Finally, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Harris by include the cleaning agent comprising enzymes as taught by Muhlhausen to aid in cleaning the tank of the toilet.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent Publication No. 2009/0211003).
Re. claim 8, Harris discloses in another embodiment a dosing device comprising at least cavities (57), each cavity being filled with a different comical compound (see paragraph 0138), each cavity being chosen from at least one among a refillable cartridge and a replaceable cartridge (see paragraph 0094).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cited embodiment of Harris, with that of Figure 5 to provide for greater utility by allowing different types of cleaners to be used together, or cleaners and fragrances to be used together, etc.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KU (US Patent Publication No. 2018/0216331), is analogous because it discloses the use of mobile devices to communicate with a toilet dispenser.
Garrels et al. (US Patent Publication No. 2017/0058500), is analogous because it discloses the use of mobile devices to communicate with a toilet dispenser and a toilet dispenser varying the quantity of material dispensed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754